Exhibit 10.6

FORWARD PURCHASE AGREEMENT

This Forward Purchase Agreement (this “Agreement”) is entered into as
of November 18, 2020, by and between Investindustrial Acquisition Corp., a
Cayman Islands exempted company (the “Company”), and the party listed as the
purchaser on the signature page hereof (the “Purchaser”).

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (the “Registration Statement”)
for its initial public offering (“IPO”) of units (the “Public Units”) at a price
of $10.00 per Public Unit, each comprised of one Class A ordinary share of the
Company, par value $0.0001 per share (the “Class A Share(s)”), and one-third of
one redeemable warrant, where each whole redeemable warrant is exercisable to
purchase one Class A Share at an exercise price of $11.50 per share (the
“Warrant(s)”);

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination; and

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell, and the
Purchaser shall purchase, on a private placement basis, up to $25,000,000 of
Class A ordinary shares, par value of $0.0001 at a price of $10.00 per share
(the “Forward Purchase Shares”) on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Sale and Purchase.

(a) Forward Purchase Shares.

(i) The Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, (1) the number of Forward Purchase Shares which is
the quotient of (x) the amount of capital committed to the Purchaser and
allocated to this Agreement as notified by the Purchaser to the Company as
promptly as practicable after the date hereof and no later than five
(5) Business Days prior to such time as any definitive agreement with respect to
a Business Combination is executed by the Company (the “Allocation Notice”),
which amount shall be no more than $25,000,000, and (y) $10.00 (the “Number of
Forward Purchase Shares”), for an aggregate purchase price of $10.00 multiplied
by the number of Forward Purchase Shares issued and sold hereunder (the “FPS
Purchase Price”).



--------------------------------------------------------------------------------

(ii) The Company shall deliver written notice to the Purchaser as early as
practicable, and in any case at least eleven (11) Business Days before the
funding of the FPS Purchase Price, specifying the anticipated date of the
Business Combination Closing, the aggregate FPS Purchase Price and instructions
for wiring the FPS Purchase Price to the account of the Company. Two
(2) Business Days before the anticipated date of the Business Combination
Closing specified in such written notice, the Purchaser shall deliver the FPS
Purchase Price in cash via wire transfer to the account specified in such
written notice. If the Business Combination Closing does not occur within thirty
(30) days after the Purchaser delivers the FPS Purchase Price to the Company,
the Company shall automatically return to the Purchaser the FPS Purchase Price;
provided that the return of the FPS Purchase Price shall not terminate the
Agreement or otherwise relieve either party of any of its obligations hereunder.
The Purchaser agrees that it shall cooperate in good faith and use reasonable
best efforts to effect the funding of the FPS Purchase Price on such notice as
necessary to facilitate the consummation of the proposed Business Combination.
For the purposes of this Agreement, “Business Day” means any day, other than a
Saturday or a Sunday, that is neither a legal holiday nor a day on which banking
institutions are generally authorized or required by law or regulation to close
in the City of New York, New York.

(iii) The closing of the sale of the Forward Purchase Shares (the “FPS Closing”)
shall be held on the same date as, and immediately prior to, the Business
Combination Closing (such date being referred to as the “Closing Date”). At the
FPS Closing, the Company will issue to the Purchaser the Forward Purchase
Shares.

(b) Delivery of Forward Purchase Shares.

(i) The Company shall register the Purchaser as the owner of the Forward
Purchase Shares purchased by the Purchaser hereunder in the register of members
of the Company, if applicable, and with the Company’s transfer agent by book
entry on or promptly after (but in no event more than two (2) Business Days
after) the date of the FPS Closing.

(ii) Each register and book entry for the Forward Purchase Shares purchased by
the Purchaser hereunder shall contain a notation, and each certificate (if any)
evidencing the Forward Purchase Shares shall be stamped or otherwise imprinted
with a legend, in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

(c) Legend Removal. If the Forward Purchase Shares are eligible to be sold
without restriction under, and without the Company being in compliance with the
current public information requirements of, Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”), then at the Purchaser’s request, the
Company will, at its sole expense, cause the Company’s transfer agent to remove
the legend set forth in Section 1(b)(ii) hereof. In connection therewith, if
required by the Company’s transfer agent, the Company will promptly

 

2



--------------------------------------------------------------------------------

cause an opinion of counsel to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent, that authorize and direct the transfer agent to
transfer such Forward Purchase Shares without any such legend; provided,
however, that the Company will not be required to deliver any such opinion,
authorization or certificate or direction if it reasonably believes that removal
of the legend could reasonably be expected to result in or facilitate transfers
of Forward Purchase Shares in violation of applicable law.

(d) Registration Rights. The Purchaser shall have registration rights in
accordance with the Registration and Shareholder Rights Agreement dated on or
about the date hereof and between, among others, the Company and the Purchaser
(the “Registration Rights”).

2. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company as follows, as of the date hereof:

(a) Organization and Power. The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation (if the
concept of “good standing” is a recognized concept in such jurisdiction) and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

(b) Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

(d) Compliance with Other Instruments. The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, if applicable,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

(e) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Forward Purchase Shares to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of law. By executing this
Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Forward Purchase Shares. If the Purchaser was
formed for the specific purpose of acquiring the Forward Purchase Shares, each
of its equity owners is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

(f) Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering and sale of the Forward Purchase Shares, as well as
the terms of the IPO, with the Company’s management.

(g) Restricted Securities. The Purchaser understands that the offer and sale of
the Forward Purchase Shares to the Purchaser has not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Forward Purchase Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Forward Purchase Shares indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Forward Purchase Shares, for resale, except pursuant to the Registration Rights.
The Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Forward Purchase Shares, and requirements relating to the Company which
are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy. The Purchaser acknowledges that the
Company filed the Registration Statement for the IPO with the SEC. The Purchaser
understands that the offering of the Forward Purchase Shares hereunder is not,
and is not intended to be, part of the IPO, and that the Purchaser will not be
able to rely on the protection of Section 11 of the Securities Act with respect
to such offering of the Forward Purchase Shares.

(h) No Public Market. The Purchaser understands that no public market now exists
for the Forward Purchase Shares, and that the Company has made no assurances
that a public market will ever exist for the Forward Purchase Shares.

 

4



--------------------------------------------------------------------------------

(i) High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Shares involves a high degree of risk which could
cause the Purchaser to lose all or part of its investment.

(j) Accredited Investor. The Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(k) Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as
amended), the Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Forward Purchase Shares or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Forward Purchase Shares, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any governmental or other consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale, or transfer of
the Forward Purchase Shares. The Purchaser’s subscription and payment for and
continued beneficial ownership of the Forward Purchase Shares will not violate
any applicable securities or other laws of the Purchaser’s jurisdiction.

(l) No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder, (i) to its knowledge, engaged
in any general solicitation, or (ii) published any advertisement in connection
with the offer and sale of the Forward Purchase Shares.

(m) Residence. The principal place of business of the Purchaser is the office
located at the address of the Purchaser set forth on the signature page hereof.

(n) Non-Public Information. The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of material non-public
information relating to the Company.

(o) Adequacy of Financing. The Purchaser has, or will have, from and after
receipt of capital commitments not subject to opt-out rights (or for which the
party with such opt-out rights has agreed to fund in respect of this Agreement)
in an aggregate amount not less than the FPS Purchase Price, available to it
sufficient funds to satisfy its obligations under this Agreement.

(p) Affiliation of Certain FINRA Members. The Purchaser is neither a person
associated nor affiliated with any underwriter of the IPO or, to its actual
knowledge, any other member of the Financial Industry Regulatory Authority
(“FINRA”) that is participating in the IPO.

(q) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to

 

5



--------------------------------------------------------------------------------

the Purchaser and the offering, sale and purchase of the Forward Purchase
Shares, and the Purchaser Parties disclaim any such representation or warranty.
Except for the specific representations and warranties expressly made by the
Company in Section 3 of this Agreement and in any certificate or agreement
delivered pursuant hereto, the Purchaser Parties specifically disclaim that they
are relying upon any other representations or warranties that may have been made
by the Company, any person on behalf of the Company or any of the Company’s
affiliates (collectively, the “Company Parties”).

3. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

(a) Incorporation and Corporate Power. The Company is an exempted company duly
incorporated and validly existing and in good standing under the laws of the
Cayman Islands and has all requisite corporate power and authority to carry on
its business as presently conducted and as proposed to be conducted. The Company
has no subsidiaries.

(b) Capitalization. The authorized share capital of the Company consists, as of
the date hereof, of:

(i) 500,000,000 Class A Shares, none of which are issued and outstanding;

(ii) 50,000,000 Class B ordinary shares of the Company, par value $0.0001 per
share (“Class B Shares”), 10,062,500 of which are issued and outstanding; and
all of the outstanding Class B ordinary shares of the Company have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable laws; and

(iii) 5,000,000 preference shares, par value $0.0001 per share, none of which
are issued and outstanding.

(c) Authorization. All corporate action required to be taken by the Company’s
Board of Directors and shareholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Shares at the FPS
Closing, has been taken or will be taken prior to the FPS Closing, as
applicable. All action on the part of the shareholders, directors and officers
of the Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under this Agreement to be
performed as of the FPS Closing, and the issuance and delivery of the Forward
Purchase Shares has been taken or will be taken prior to the FPS Closing, as
applicable. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 

6



--------------------------------------------------------------------------------

(d) Valid Issuance of Forward Purchase Shares.

(i) The Forward Purchase Shares, when issued, sold and delivered in accordance
with the terms and for the consideration set forth in this Agreement and
registered in the register of members of the Company, will be validly issued,
fully paid and nonassessable and free of all preemptive or similar rights,
liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in this Agreement and subject to the
filings described in Section 3(e) below, the Forward Purchase Shares will be
issued in compliance with all applicable federal and state securities laws.

(ii) No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) is applicable to the Company or,
to the Company’s knowledge, any Company Covered Person (as defined below),
except for a Disqualification Event as to which Rule 506(d)(2)(ii)—(iv) or
(d)(3), is applicable. “Company Covered Person” means, with respect to the
Company as an “issuer” for purposes of Rule 506 promulgated under the Securities
Act, any Person listed in the first paragraph of Rule 506(d)(1).

(e) Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
any filings pursuant to Regulation D of the Securities Act, applicable state
securities laws, and pursuant to the Registration Rights.

(f) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement by the Company will not result in any violation or default (i) of any
provisions of the Company’s memorandum and articles of association, as they may
be amended from time to time (the “Articles”) or its other governing documents,
(ii) of any instrument, judgment, order, writ or decree to which the Company is
a party or by which the Company is bound, (iii) under any note, indenture or
mortgage to which the Company is a party or by which the Company is bound,
(iv) under any lease, agreement, contract or purchase order to which the Company
is a party or by which the Company is bound or (v) of any provision of federal
or state statute, rule or regulation applicable to the Company, in each case
(other than clause (i)) which would have a material adverse effect on the
Company or its ability to consummate the transactions contemplated by this
Agreement.

(g) Operations. As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with the IPO and
offerings of the Forward Purchase Shares.

 

7



--------------------------------------------------------------------------------

(h) Foreign Corrupt Practices. Neither the Company, nor, to the knowledge of the
Company, any director, officer, agent, employee or other Person acting on behalf
of the Company has, in the course of its actions for, or on behalf of, the
Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

(i) Compliance with Anti-Money Laundering Laws. The operations of the Company
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and all applicable U.S. and non-U.S.
anti-money laundering laws, rules and regulations, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the USA
Patriot Act of 2001 and the applicable money laundering statutes of all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(j) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

(k) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including through a broker or finder, (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Shares.

(l) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, the offering, sale and
purchase of the Forward Purchase Shares, the IPO or a potential Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Purchaser in Section 2 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Company Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by any of the Purchaser Parties.

 

8



--------------------------------------------------------------------------------

4. Additional Agreements, Acknowledgements and Waivers of the Purchaser.

(a) Trust Account.

(i) The Purchaser hereby acknowledges that it is aware that the Company will
establish a trust account (the “Trust Account”) for the benefit of its public
shareholders upon the IPO Closing. The Purchaser, for itself and its affiliates,
hereby agrees that it has no right, title, interest or claim of any kind in or
to any monies held in the Trust Account, or any other asset of the Company as a
result of any liquidation of the Company, except for redemption and liquidation
rights, if any, the Purchaser may have in respect of any Class A Shares issued
in the IPO (the “Public Shares”) held by it.

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall not pursue such Claim
against the Trust Account or against the property or any monies in the Trust
Account, except for redemption and liquidation rights, if any, the Purchaser may
have in respect of any Public Shares held by it.

(b) No Short Sales. The Purchaser hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of the Company prior to the
Business Combination Closing. For purposes of this Section 4(b), “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and all types of direct and indirect stock pledges
(other than pledges in the ordinary course of business as part of prime
brokerage arrangements), forward sale contracts, options, puts, calls, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

(c) Allocation Notice. The Purchaser shall deliver the Allocation Notice to the
Company as promptly as practicable after the date hereof, and in any event
immediately upon the allocation to this Agreement of capital which has been
committed to the Purchaser (in accordance with all binding obligations of the
Purchaser), which in no event shall be later than five (5) Business Days prior
to such time as any definitive agreement with respect to a Business Combination
is executed by the Company.

5. Additional Agreements of the Company.

(a) No Material Non-Public Information. The Company agrees that no information
provided to the Purchaser in connection with this Agreement will, upon the IPO
Closing, constitute material non-public information of the Company.

(b) NYSE Listing. The Company will use commercially reasonable efforts to effect
and maintain the listing of the Class A Shares on the NYSE (or another national
securities exchange or internationally recognized foreign securities exchange).

(c) No Amendments to the Articles. The amended and restated memorandum and
articles of association of the Company will be in substantially the same form of
Exhibit A hereto and will not be amended in any material respect prior to the
IPO Closing without the Purchaser’s prior written consent.

 

9



--------------------------------------------------------------------------------

6. FPS Closing Conditions.

(a) The obligation of the Purchaser to purchase the Forward Purchase Shares at
the FPS Closing under this Agreement shall be subject to the fulfillment, at or
prior to the FPS Closing of each of the following conditions, any of which, to
the extent permitted by applicable laws, may be waived by the Purchaser:

(i) The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of the Forward Purchase Shares;

(ii) The Company shall have delivered to such Purchaser a certificate evidencing
the Company’s good standing as a Cayman Islands exempted company, as of a date
within ten (10) Business Days of the Closing Date;

(iii) The representations and warranties of the Company set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the FPS Closing, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

(iv) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing; and

(v) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered or threatened by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect or threatened,
preventing the purchase by the Purchaser of the Forward Purchase Shares.

(b) The obligation of the Company to sell the Forward Purchase Shares at the FPS
Closing under this Agreement shall be subject to the fulfillment, at or prior to
the FPS Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Company:

(i) The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of the Forward Purchase Shares;

(ii) The representations and warranties of the Purchaser set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the FPS Closing, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

 

10



--------------------------------------------------------------------------------

(iii) The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the FPS Closing; and

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered or threatened by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect or threatened,
preventing the purchase by the Purchaser of the Forward Purchase Shares.

7. Termination. This Agreement may be terminated at any time prior to the FPS
Closing:

(a) by mutual written consent of the Company and the Purchaser; or

(b) automatically

(i) if the IPO is not consummated on or prior to twelve months from the date of
this Agreement; or

(ii) if the Business Combination is not consummated within 24 months from
the IPO Closing, or such later date as may be approved by the Company’s
shareholders in accordance with the Articles.

In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser in accordance with written instructions provided by the Purchaser
to the Company, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement. Section 4(a) shall survive
termination of this Agreement.

8. General Provisions.

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier,

 

11



--------------------------------------------------------------------------------

freight prepaid, specifying next Business Day delivery, with written
verification of receipt. All communications sent to the Company shall be sent
to: Investindustrial Acquisition Corp., Suite 1, 3rd Floor, 11-12 St James’
Square, London SW1Y 4LB, United Kingdom, Attn: Chief Executive Officer, email:
RArdagna@investindustrial.com, with a copy to the Company’s counsel at:
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:
Christian O. Nagler, Esq., email: cnagler@kirkland.com, fax: (212) 446-4900.

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

(b) No Finder’s Fees. Other than fees payable to the underwriters of the IPO or
any other investment bank or financial advisor who assists the Company in
sourcing targets for a Business Combination, which fees shall be the
responsibility of the Company, each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

(c) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the FPS Closing.

(d) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

(e) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(f) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other party.
Notwithstanding the foregoing, the Purchaser may assign and delegate all or a
portion of its rights and obligations to purchase the Forward Purchase Shares to
one or more other persons upon the consent of the Company (which consent

 

12



--------------------------------------------------------------------------------

shall not be unreasonably conditioned, withheld or delayed); provided, however,
that no consent of the Company shall be required if such assignment or
delegation is to an affiliate of Purchaser; provided, further, that no such
assignment or delegation shall relieve the Purchaser of its obligations
hereunder (including its obligation to purchase the Number of Forward Purchase
Shares hereunder) and the Company shall be entitled to pursue all rights and
remedies against the Purchaser subject to the terms and conditions hereof.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(i) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

(j) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

(k) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(l) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Purchaser.

(m) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

13



--------------------------------------------------------------------------------

(n) Expenses. Each of the Company and the Purchaser will be responsible for
payment of its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the consummation of
the transactions contemplated hereby, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants. The Company
shall be responsible for the fees of its transfer agent; stamp taxes and all of
The Depository Trust Company’s fees associated with the issuance and resale of
the Forward Purchase Shares.

(o) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

(p) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

(q) Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

(r) Specific Performance. The Purchaser agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the Purchaser
in accordance with the terms hereof and that the Company shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

 

14



--------------------------------------------------------------------------------

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER: STRATEGIC HOLDING GROUP S.À R.L. By:  

/s/ Kamel Aliat

Name:   Kamel Aliat Title:   Manager Address for Notices: Attention: Roberto
Ardagna Email: rardagna@investindustrial.com with a copy (which shall not
constitute notice) to: Kirkland & Ellis LLP 601 Lexington Avenue New York, New
York 10022 Attn:   Christian O. Nagler

and

 

  Kirkland & Ellis International LLP 30 St Mary Axe London EC3A 8AF United
Kingdom Attn:   Cedric Van den Borren COMPANY: INVESTINDUSTRIAL ACQUISITION
CORP. By:  

/s/ Roberto Ardagna

Name:   Roberto Ardagna Title:   Chief Executive Officer

[Signature Page to Forward Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Memorandum and Articles of Association of the
Company

See attached.